Case 4:20-cr-00045-AW-MAF Document1 Filed 08/04/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

 

v. | 7 . INDICTMENT
“DAVID WAYNE ARING Lt 20 orl 5-AW
/ .
THE GRAND JURY CHARGES:

COUNT ONE
- Between on or about March 26, 2017, and on or about December 2, 2019, in
the Northern District of Florida and elsewhere, the defendant,
DAVID WAYNE ARING,
did knowingly receive, and attempt to receive, material containing child
pornography, as defined in Title 18, United States Code, Section 2256(8)(A), using
any means.and facility of interstate and foreign commerce.
In violation of Title 18, United States Code, Sections 2252A(a)(2) and
2252A(b)(1). |
| COUNT TWO
Between on or about March 26, 2017, and on or about January 7, 2020, in
the Northern District of Florida and elsewhere, the defendant,
DAVID WAYNE ARING,
FILER USOC FLED TL

Fy aes A ee Evade
SG 4 “AO Peo?

 
Case 4:20-cr-00045-AW-MAF Document1 Filed 08/04/20 Page 2of4 -

did knowingly possess and access with intent to view material containing child
pornography, as defined in Title 18, United States Code, Section 2256(8)(A), that -
involved a prepubescent minor and a minor who had not attained 12 years of age,
using any means and facility of interstate and foreign commerce. -

_In violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and
2252A(b)(2). |

CRIMINAL FORFEITURE

The allegations contained in Counts One and Two of this Indictment are
hereby realleged and incorporated by reference for the purpose of alleging
' forfeiture, pursuant to the provisions of Title 18, United States Code, Section 2253.
From his engagement in the violations alleged in Counts One and Two of this
Indictment, the defendant,

! DAVID WAYNE ARING,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section
2253, all of his interest in:

A. — Any visual depiction described in section 2251, 225 1A, 2252, 2252A,
2252B, or 2260 of Chapter 110 of Title 18, United States Code, or any book,
magazine, periodical, film, videotape, or other matter which contains any such
visual depiction, which was produced, transported, mailed, shipped, or received in

violation of Chapter 110 of Title 18, United States Code;
. 2

 
Case 4:20-cr-00045-AW-MAF Document 1. Filed 08/04/20 Page 3 of 4

| B. Any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from the offenses alleged in Counts One and |
Two of this Indictment; and

C. Any property, real or personal, used, ot intended to be used, to
commit or promote the commission of the offenses alleged in Counts One and Two
of this Indictment.

D. The property referenced in subparagraphs A, B, and C above includes,
but is not limited to, computer hardware such as monitors, central processing units,
keyboards, computer programs, software, computer storage devices, such as disk
drive units, disks, tapes, and hard disk drives or units, peripherals, modems and
other telephonic and acoustical equipment, printers, contents of memory data
contained in and through the hardware and software mentioned above, tools,
equipment, and manuals and documentation for the assembly and use of the
hardware and software mentioned above.

If, as the result of any act or omission of the defendant, any of the property

described above as being subject to forfeiture:

i. cannot be located upon the exercise of due diligence;
i. has been transferred or sold to, or deposited with, a third
person;

ill. has been placed beyond the jurisdiction of the Court;
3
Case 4:20-cr-00045-AW-MAF Document1 Filed 08/04/20 Page 4 of 4

iv. has been substantially diminished in value; or
v. has been commingled with other property that cannot be
divided without difficulty,
it is the intent of the United States, pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 18, United States Code, Section 2253(b),
and by Title 28, United States Code, Section 2461(c), to seek forfeiture of any
other property of the defendant up to the value of any forfeitable property

described above.

A. TRUE BILL:

 

8/4 [2020

an x DATE

LAWRENCE-KEEFE
United’ States “pm VA

/ L- If iy

JUSTIN M. KEEN [
Assistant ‘e States Attorney

/, _ _
Val oA
MEREDITH STEER
Assistant United States Attorney

 
